ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
The United States Supreme Court granted petitioner’s petition for a writ of certiorari, vacated our judgment in Perkins v. Ammons, 366 Fed.Appx. 86 (11th Cir.2010), and remanded the case “for further consideration in light of Holland v. Florida, 560 U.S. - [,130 S.Ct. 2549, 177 L.Ed.2d 130 (2010) ].” Perkins v. Ammons, — U.S. -, 131 S.Ct. 567, 178 L.Ed.2d 412 (2010). We therefore remand the case to the district court for fact finding and further proceedings including an evidentiary hearing, if it is necessary.
REMANDED.